     Case 3:18-cv-01382 Document 16 Filed 08/19/19 Page 1 of 3 PageID #: 220



                       m THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BRUCE A.SENIOR,

       Plaintiff,

V.                                                            CivU Action No.3:18-CV-01382
                                                              Judge Robert C.Chambers
ROBERT NEWLIN AIRPORT,INC.
and CARL BAILEY,

       Defendants.


             JOINT MOTION FOR COURT APPROVAL OF SETTLEMENT

       Plaintiff Bruce A, Senior("Mr. Senior") and Defendants Robert Newlin Airport, Inc. and
Carl Bailey (collectively referred to as"RNA")through their undersigned counsel, hereby jointly
move the Court for approval ofa Settlement Agreement entered between the Parties, and for entry
of an Order of Dismissal with Prejudice. As set forth more fully in the Memorandum of Law in
Support of Joint Motion for Approval of Settlement Agreement and for Order of Dismissal with
Prejudice, filed contemporaneously herewith and incorporated herein, the proposed settlement of
this matter is a fair and reasonable resolution of a bona fide dispute.

       WHEREFORE, for the reasons set forth in the accompanying Memorandum, and other
reasons apparent on the record, the parties respectfully request that the Court (1) approve the
parties' settlement, including all of the terms set forth in the Settlement Agreement and Release,
and(2)dismiss this lawsuit and Plaintiffs claims with prejudice.

Respectfully Submitted,

/s/ Thomas E. Scarr
Thomas E. Scarr, Esquire(WVSB #3279)
Michael A. Frye, Esquire(WVSB #7712)
JENKINS FENSTERMAKER,PLLC
Post Office Box 2688
Huntington, West Virginia 25726-2688
Phone: (304)523-2100
Fax: (304)523-2347
    Case 3:18-cv-01382 Document 16 Filed 08/19/19 Page 2 of 3 PageID #: 221



/s/Mark Goldner fbv permission via e-mail to TES)
Mark Goldner, Esq.
Maria W.Hughes,Esq.
HUGHES & GOLDNER,PLLC
Post Office Box 11662
Charleston, West Virginia 25339
Phone: (304)400-4816
Fax: (304)205-7729
     Case 3:18-cv-01382 Document 16 Filed 08/19/19 Page 3 of 3 PageID #: 222



                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


BRUCE A.SENIOR,

         Plaintiff,

V.                                                              CivU Action No.3:18-CV-01382
                                                                Judge Robert C.Chambers
ROBERT NEWLIN AIRPORT,INC.
and CARL BAILEY,

         Defendants.


                                 CERTIFICATE OF SERVICE


         I,Thomas E. Scarr, counsel for Carl Bailey and Robert Newlon Airport,Inc.,hereby certify

that on August 19, 2019,1 electronically filed Joint Motionfor Court Approval ofSettlement hy

using the CM/ECF system, which will send notification of such filing to the participants listed

below:


                                      Mark Goldner, Esq.
                                     Maria W.Hughes, Esq.
                                HUGHES & GOLDNER,PLLC
                                      10 Hale St., 2"*^ Floor
                                      Charleston, WV 25301


                                                     /s/ Thomas E. Scarr
                                                     Thomas E. Scarr, Esquire(WV Bar #3279)

JENKINS FENSTERMAKER,PLLC
Post Office Box 2688
Huntington, West Virginia 25726-2688
